Citation Nr: 0116980	
Decision Date: 06/25/01    Archive Date: 07/03/01

DOCKET NO.  00-21 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for cause of death.  


ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel


INTRODUCTION

The service department certified that the veteran served in 
the Philippine Commonwealth Army from October 1941 to January 
1946, which included service as a member of the United States 
Armed Forces for the Far East (USAFFE).  The veteran was a 
prisoner of war (POW) from April 10, 1942 to August 26, 1942.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1999 decision by the VA Regional 
Office (RO) located in Manila, Philippines.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of the VA with respect to notice 
and the duty to assist.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The veteran was a POW from April 10, 1942 to August 26, 1942.  
The Certificate of Death shows that he died on September [redacted], 
1991.  

The appellant filed her application for dependency and 
indemnity compensation (DIC) in June 1998.  She alleges that 
the veteran's death was directly attributable to his POW 
experiences.  

In November 1998 the appellant submitted a copy of the 
Certificate of Death from the Office of the Civil Registrar 
General.  This is not a certified copy.  It is also not 
signed by the physician or signed by the reviewing health 
officer.  It lists the immediate cause of death as "PTB," 
presumably pulmonary tuberculosis, and "PEPTIC ULCER."  The 
notation of peptic ulcer appears to have been added to the 
certificate.  Thus, the death certificate should be 
authenticated.  The Board notes that the RO requested an 
original copy of death certificate in August 1999 from the 
Office of the Local Civil Registrar, but there was no 
response from that office.  The RO did not notify the 
appellant that this record could not be obtained.  

The appellant submitted a May 1991 medical certificate from 
one of the veteran's treating physicians at the Rural Health 
Unit, who stated that the records show the veteran received 
treatment for pulmonary tuberculosis beginning in 1989 and 
for six months thereafter.  The physician also stated that 
the veteran received treatment for peptic ulcer disease up to 
the present.  The veteran's treatment records were not 
obtained.  Although the RO requested the clinical records 
from the Rural Health Unit in August 1999, there was no 
response from that facility.   

According to the appellant, the veteran received medical care 
at the Veterans' Memorial Medical Center.  The RO requested 
his medical records from that facility in May 1999.  The 
Chief of the Medical Administration Division responded later 
that month that the veteran received treatment on one 
occasion in January 1991, and underwent a proctosigmoidoscopy 
at that time.  However, the actual medical records were not 
obtained.  

In October 1999 the RO obtained the veteran's terminal 
hospital records from the Medicare Community Hospital.  They 
show that the veteran was admitted on September 28, 1991 for 
pulmonary tuberculosis and also note a history of treatment 
for peptic ulcer disease.  

Under the new law, the Secretary is required to make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C.A. 
§ 5103A(a)).  As part of the assistance provided above, the 
Secretary shall make reasonable efforts to obtain relevant 
records (including private records) that the claimant 
adequately identifies to the Secretary and authorizes the 
Secretary to obtain.  Whenever the Secretary, after making 
such reasonable efforts, is unable to obtain all of the 
relevant records sought, the Secretary shall notify the 
claimant that the Secretary is unable to obtain records with 
respect to the claim.  Such notification shall identify the 
records that the Secretary is unable to obtain; briefly 
explain the efforts that the Secretary made to obtain those 
records; and, describe any further action to be taken by the 
Secretary with respect to the claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C.A. 
§ 5103A(b)).

The appellant filed her application for dependency and 
indemnity compensation (DIC) in June 1998.  The law and 
regulations provide that a claim for DIC will also be 
considered to be a claim for death pension and accrued 
benefits and a claim for death pension will be considered to 
be a claim for DIC and accrued benefits.  38 U.S.C.A. 
§ 5101(b)(1); 38 C.F.R. § 3.152(b)(1) (1999); Satchel v. 
Derwinski, 1 Vet. App. 258, 259-260 (1991).  In Isenhart v. 
Derwinski, 3 Vet. App. 177 (1992), the Court specified that, 
"[t]he statute does not give the Secretary an option; nor 
does it permit the Secretary to delve into the intent of the 
claimant; nor does it allow a claimant to make an election.  
As a matter of law, a claim for DIC shall be considered as a 
claim for a pension and a claim for a pension shall be 
considered a claim for DIC."  Id. at 179-180, emphasis 
added.  The language of the regulation is mandatory.  Stewart 
v. Brown, 10 Vet. App. 15, 18 (1997).  

In November 1999, the RO denied entitlement to accrued 
benefits.  The RO determined that the appellant did not file 
her claim for accrued benefits within one year from the date 
of the veteran's death and concluded that she had no legal 
entitlement to accrued benefits under 38 U.S.C.A. § 5121 
(West 1991) because of her failure to timely file for such 
benefits.  See 38 C.F.R. § 3.1000(c) (2000).  

In her October 2000 Substantive Appeal, VA Form 9, the 
appellant stated that she was appealing the denial of accrued 
benefits.  This is a Notice of Disagreement with the denial 
of accrued benefits.  38 C.F.R. § 20.201 (2000).  

When there has been an initial RO adjudication of a claim and 
a Notice of Disagreement as to its denial, the claimant is 
entitled to a Statement of the Case, and the RO's failure to 
issue a Statement of the Case is a procedural defect 
requiring remand.  As a Statement of the Case on this matter 
has not been issued, additional action by the RO is required 
as set forth below.  See Manlincon v. West, 12 Vet. App. 328 
(1999).  

Accordingly, this case is remanded for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The RO should review the claims file 
to ensure that any other notification and 
development action required by the VCAA, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

3.  The RO should ask for the veteran's 
actual medical records from the Rural 
Health Unit, the actual medical records 
of the veteran's one-day hospitalization 
at the Veteran's Memorial Medical Center 
in January 1991, and a signed and 
certified copy of the Certificate of 

Death from the Office of the Local Civil 
Registrar.  If the RO is unable to obtain 
any of the above records sought, it shall 
notify the appellant of the specific 
records not obtained.  

4.  The RO should issue the appellant a 
Statement of the Case on the issue of 
entitlement to accrued benefits.  

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed, and if it has not, the RO 
should implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268 (1998).  

6.  After undertaking any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
remaining issue(s) on appeal.  If any 
benefit sought on appeal remains denied 
the appellant should be furnished a 
Supplemental Statement of the Case, 
containing all applicable laws and 
regulations not previously furnished, and 
given the opportunity to respond thereto.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


